Case 19-02462-5-SWH          Doc 19 Filed 08/20/19 Entered 08/20/19 11:21:52                  Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                  WILMINGTON DIVISION

  IN RE:                                                                          CASE NO:

  Brandon Keith Ryan                                                              19-02462-5-SWH

  DEBTOR(S)                                                                       CHAPTER 7

                                      RULE 2016 DISCLOSURE


          Now comes the undersigned and hereby makes disclosure pursuant to Bankruptcy Rule 2016 that
 the following amount(s) were paid to the law firm of Butler & Butler, L.L.P. on the following dates for
 services rendered in contemplation or in connection with the case:

   Date             Amount          Source                Account Into Which Deposited
   8/16/19          $2,000.00       Ryan, Brandon         [ ] Deposit into Operating
                                                          [ x ] Deposit into Trust
                                                          [ ] Transfer from Operating to Trust

                                                        BUTLER & BUTLER, L.L.P.
          DATED: August 20, 2019

                                                         s/Hunter E. Fritz
                                                        Hunter E. Fritz
                                                        Attorneys for the Debtor(s)
                                                        NC State Bar No. 46040
                                                        PO Box 38
                                                        Wilmington, NC 28402
                                                        Telephone: (910) 762-1908
                                                        Email: hunterfritz@butlerbutler.com
Case 19-02462-5-SWH            Doc 19 Filed 08/20/19 Entered 08/20/19 11:21:52                      Page 2 of 2




                                       CERTIFICATE OF SERVICE

         The undersigned hereby certifies under penalty of perjury that (s)he is over eighteen (18) years of
 age, and that the

                                          RULE 2016 DISCLOSURE

 in the above captioned case was this day served upon the below named persons as follows:

 By electronic service through CM/ECF:

  John C. Bircher, III
  Chapter 7 Trustee
  White & Allen, PA
  PO Drawer U
  New Bern, NC 28562




 By mailing, postage prepaid, first class mail, or by certified mail return receipt requested if indicated below,
 or by facsimile if indicated below, of a copy of such instrument to such persons, parties and/or counsel at
 the address shown below:

  Bankruptcy Administrator
  434 Fayetteville Street, Suite 640
  Raleigh, NC 27601




                                                             BUTLER & BUTLER, L.L.P.
         DATED: August 20, 2019


                                                              s/Hunter E. Fritz
                                                             P.O. Box 38
                                                             Wilmington, NC 28402
                                                             Telephone: (910) 762-1908
                                                             Email: hunterfritz@butlerbutler.com
